         2:19-cv-02101-CSB-EIL # 8          Page 1 of 1                                           E-FILED
                                                                        Tuesday, 28 May, 2019 12:58:08 PM
                                                                             Clerk, U.S. District Court, ILCD

                       THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

ALLIED PROPERTY AND CASUALTY                         )
INSURANCE COMPANY and AMCO                           )
INSURANCE COMPANY,                                   )
                                                     )       Case No.: 19-cv-02101
        Plaintiffs,                                  )       Honorable Judge Colin S. Bruce
                                                     )       Magistrate Judge Eric I. Long
v.                                                   )
                                                     )
KCJ CONSULTING, INC. d/b/a GAVINA                    )
GRAPHICS, POSITIVELY 4TH STREET                      )
RECORDS, KIRBY JOHNSON, and MINERVA                  )
SPORTSWEAR, INC.,                                    )
                                                     )
        Defendants.                                  )

     NOTICE OF VOLUNTARY DISMISSAL AS TO MINERVA SPORTSWEAR, INC.

        NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),

Plaintiffs, Allied Property and Casualty Insurance Company and AMCO Insurance Company,

voluntarily dismiss Defendant, Minerva Sportswear, Inc., only.


DATED: May 28, 2019                   Respectfully submitted,
                                      GOLDBERG SEGALLA, LLP

                                      By: /s/ Jonathan L. Schwartz
                                      One of the Attorneys for Allied Property and Casualty
                                      Insurance Company and AMCO Insurance Company

Jonathan L. Schwartz (ARDC #6287338)
Bradley R. Ryba (ARDC #6321428)
GOLDBERG SEGALLA LLP
Mailing Address:
P.O. Box 957
Buffalo, NY 14201
Physical Address:
222 W. Adams St., Suite 2250
Chicago, IL 60606
(312) 572-8411
jschwartz@goldbergsegalla.com
bryba@goldbergsegalla.com



22956041.v1
